 1   ROBERT J. ROSATI, No. 112006
     robert@erisalg.com
 2   RAQUEL M. BUSANI, No. 323162
 3   raquel@erisalg.com
     6485 Palm Avenue, Suite 105
 4   Fresno, California 93704
     Telephone: 559-478-4119
 5   Telefax: 559-478-5939
 6   Attorneys for Plaintiff,
 7   LORETTA BRUCE

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   LORETTA BRUCE,                            )     CASE NO.: 2:17-CV-02201-MCE-KJN
                                               )
12                                             )     ORDER RE: REQUEST TO FILE
13                               Plaintiff,    )     UNREDACTED DOCUMENT UNDER
                                               )     SEAL IN COMPLIANCE WITH THE
14                                             )     PARTIES' STIPULATED PROTECTIVE
     v.                                        )     ORDER IN SUPPORT OF PLAINTIFF'S
15                                             )     OPPOSITION TO DEFENDANT'S
                                               )     MOTION FOR SUMMARY
16   HARTFORD LIFE AND ACCIDENT                )     ADJUDICATION
17   INSURANCE COMPANY,                        )
                                               )     Pursuant to Local Rule 141
18                                             )
                                Defendant.     )     Date:          July 25, 2019
19                                             )     Time:          2:00 p.m.
                                               )     Courtroom:     7, 14th floor
20   ________________________________          )     Judge:         Morrison C. England
21
            The Court, having read and considered the Request to Seal Unredacted Documents
22
     submitted on behalf of Plaintiff, Loretta Bruce, and good cause appearing,
23
            IT IS HEREBY ORDERED that the following unredacted documents be filed under
24
25   seal and remain seal until further notice. Redacted versions of these documents have already

26   been filed on the docket:
27
28
 1          A.     Portions of the Statement of Disputed Facts in Opposition to Hartford's Motion
 2   for Summary Adjudication as follow:
 3
                   a.     Page 38, ¶ 153:6-11.
 4
                   b.     Page 40, ¶ 157:9-13.
 5
                   c.     Page 54, ¶ 213:11-13 and ¶ 214:16-24.
 6
 7                 d.     Page 55, ¶ 215:2-7 and ¶ 217:11-13.

 8                 e.     Page 59, 228:7-11 and 229:12-13.

 9                 g.     Page 60, 235:12-27
10          B.     Portions of Exhibit A to the Declaration of Lisa Suhonos in support of
11
     Plaintiff’s Motion for Partial Summary Judgment as follow:
12
                   a.     12/14/19, Vocational Evaluation Report, page 29.
13
                   b.     12/14/19, Vocational Evaluation Report, page 31.
14
15                 c.     12/14/19, Vocational Evaluation Report, page 32.

16          C.     Certain Exhibits listed in the Declaration of Robert J. Rosati in Support of

17   Plaintiff's Opposition to Defendant's Motion for Summary Adjudication as follows:
18                 a.     Exhibit 104-A
19
                   b.     Exhibit 105-A
20
                   c.     Exhibit 132
21
                   d.     Exhibit S
22
23          D.     Portions of Exhibit X to the Declaration of Robert J. Rosati in Support of

24   Plaintiff's Opposition to Defendant's Motion for Summary Adjudication as follows:
25                 a.     Page 58, line 1- beginning of line 2
26
                   b,     Page 61, lines 13-16
27
                   c.     Page 65, lines 6-7; part of lines 9-10; and part lines15- 28
28
 1                 d.     Page 66, beginning of line 9; and part of line 11
 2                 e.     Page 68, lines 8-10
 3
                   f.     Page 72, lines 3-13; part of lines 19-22; part of lines 23-25; and part of
 4
                          lines 26-Page 73, lines 1-2
 5
                   g.     Page 73, part of lines 3-line 6; lines 8-12
 6
 7                 h.     Page 74, part of line 2-3

 8                 i.     Page 75, lines 5-19

 9                 j.     Page 84, lines 22-23; part of lines 26- 27; and beginning of line 28
10          E.     Portions of Exhibit Y to the Declaration of Robert J. Rosati in Support of
11
     Plaintiff's Opposition to Defendant's Motion for Summary Adjudication as follows:
12
                   a.     Page 2, lines 4-5 and lines 9-12
13
            F.     Portions of Exhibit Z to the Declaration of Robert J. Rosati in Support of
14
15   Plaintiff's Opposition to Defendant's Motion for Summary Adjudication as follows:

16                 a.     Page 2, lines 25-27

17                 b.     Page 3, lines 1-11; lines 13-14; part of lines 16-17; and lines 23-24
18                 c.     Page 4, lines 4-6
19
                   d.     Page 12, lines 25-27
20
                   e.     Page 19, lines 2-5; and lines 23- 24
21
                   f.     Pages 20-21, lines 6-26 and lines 1-2
22
23                 g.     Page 22, lines 21-23

24          G.     Portions of Exhibit AA to the Declaration of Robert J. Rosati in Support of
25   Plaintiff's Opposition to Defendant's Motion for Summary Adjudication as follows:
26
                   a.     Page 3, lines 23-27
27
                   b.     Page 4, lines 9-27 and Page 5, line 1
28
 1                 c.      Page 6, lines 17-22
 2                 d.      Page 7, lines 8-13
 3
            IT IS SO ORDERED.
 4
     Dated: July 2, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
